Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2, WAIVER AND AGREEMENT dated as of March 6, 2009 (this
“Amendment”), among INDALEX HOLDINGS FINANCE, INC., a Delaware corporation
(“Holdings”), INDALEX HOLDING CORP., a Delaware corporation (the “Parent
Borrower”), INDALEX LIMITED, a Canadian corporation (the “Canadian Subsidiary
Borrower” and, together with the Parent Borrower, the “Borrowers”), the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), issuing bank and swingline lender under the Credit
Agreement referred to below, to the AMENDED AND RESTATED CREDIT AGREEMENT dated
as of May 21, 2008 (as amended, supplemented or otherwise modified prior to the
effectiveness of this Amendment, the “Credit Agreement”), among Holdings, the
Borrowers, the other Subsidiaries of the Parent Borrower party thereto, the
Lenders party thereto and the Administrative Agent.  Capitalized terms used in
this Amendment but not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

 

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrowers on the terms and subject to the
conditions set forth therein;

 

WHEREAS the Parent Borrower has requested that the Lenders (a) grant a waiver of
the conditions to funding set forth in Section 4.02 of the Credit Agreement and
(b) amend certain provisions of the Credit Agreement; and

 

WHEREAS the undersigned Lenders are willing to waive and amend such provisions
of the Credit Agreement subject to the conditions and agreements set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 


SECTION 1.  ACKNOWLEDGMENT OF EVENTS OF DEFAULT; RESERVATION OF RIGHTS.  (A) 
EACH OF HOLDINGS AND THE BORROWERS HEREBY ACKNOWLEDGES AND AGREES THAT, AS OF
THE DATE HEREOF, EVENTS OF DEFAULT ARISING FROM THE FAILURES SPECIFIED IN
CLAUSES (I), (II), (III) AND (IV) OF SECTION 2(B) HEREOF HAVE OCCURRED AND ARE
CONTINUING (SUCH EVENTS OF DEFAULT, COLLECTIVELY, THE “SPECIFIED EVENTS OF
DEFAULT”).


 


(B)  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2 HEREOF, THIS AMENDMENT DOES NOT
CONSTITUTE A WAIVER OF ANY RIGHTS OR REMEDIES THAT THE ADMINISTRATIVE AGENT OR
THE LENDERS MAY HAVE UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARISING OUT OF OR WITH RESPECT TO ANY SPECIFIED EVENT OF DEFAULT OR ANY OTHER
EVENT OF

 

--------------------------------------------------------------------------------


 


DEFAULT, WHICH RIGHTS AND REMEDIES ARE HEREBY RESERVED, NOR DOES THIS AMENDMENT
ESTABLISH A PRECEDENT OR COURSE OF DEALING AMONG THE PARTIES HERETO WITH RESPECT
TO ANY SPECIFIED EVENT OF DEFAULT OR ANY OTHER EVENT OF DEFAULT OCCURRING ON OR
AFTER THE AMENDMENT NO. 2 EFFECTIVE DATE (AS DEFINED IN SECTION 29 HEREOF).


 


SECTION 2.  WAIVERS.  (A)  SUBJECT TO CLAUSE (C) BELOW, THE LENDERS HEREBY WAIVE
THE CONDITION PRECEDENT TO THE MAKING OF ANY LOAN SET FORTH IN
SECTION 4.02(A)(I) OF THE CREDIT AGREEMENT SOLELY WITH RESPECT TO THE
REPRESENTATION AND WARRANTY SET FORTH IN SECTION 3.07 OF THE CREDIT AGREEMENT
(INSOFAR AS SUCH REPRESENTATION AND WARRANTY RELATES TO COMPLIANCE WITH THE
INTEREST PAYMENT REQUIREMENTS OF THE SENIOR SECURED NOTES INDENTURE).


 


(B)  SUBJECT TO CLAUSE (C) BELOW, THE LENDERS HEREBY WAIVE THE CONDITION
PRECEDENT TO THE MAKING OF ANY LOAN SET FORTH IN SECTION 4.02(A)(II) OF THE
CREDIT AGREEMENT SOLELY WITH RESPECT TO THE DEFAULTS ARISING DIRECTLY AS A
RESULT OF (I) THE FAILURE OF THE BORROWERS TO MAKE THE SEMI-ANNUAL INTEREST
PAYMENT (DUE FEBRUARY 2, 2009) ON THE SENIOR SECURED NOTES, (II) THE FAILURE OF
THE BORROWERS TO COMPLY WITH SECTION 6.12 OF THE CREDIT AGREEMENT, (III) THE
FAILURE BY THE BORROWERS TO MAKE ANY PREPAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.11(B) OF THE CREDIT AGREEMENT PRIOR TO THE AMENDMENT NO. 2 EFFECTIVE
DATE AND (IV) THE FAILURE BY THE BORROWERS TO MAKE THE SCHEDULED INTEREST
PAYMENT (DUE FEBRUARY 27, 2009) ON THE TERM LOANS.


 


(C)  THE WAIVERS PROVIDED FOR IN PARAGRAPHS (A) AND (B) OF THIS SECTION SHALL
TERMINATE AND EXPIRE AT THE EARLIEST OF (I) 11:59 P.M., NEW YORK CITY TIME, ON
MARCH 27, 2009, (II) THE OCCURRENCE OF ANY EVENT SET FORTH IN CLAUSE (H) OF
ARTICLE VII OF THE CREDIT AGREEMENT (BUT WITHOUT THE REQUIREMENT THAT SUCH CASE,
ACTION, PROCEEDING OR PETITION CONTINUE UNDISMISSED FOR 60 DAYS), (III) THE
OCCURRENCE OF ANY OTHER EVENT OF DEFAULT AND (IV) THE ACCELERATION OF THE SENIOR
SECURED NOTES OR THE TAKING OF ANY OTHER ACTION BY ANY HOLDER OF THE SENIOR
SECURED NOTES IN RESPECT OF THE ENFORCEMENT OF PAYMENT ON THE SENIOR SECURED
NOTES, AND AT ALL TIMES THEREAFTER THE CREDIT AGREEMENT SHALL APPLY IN ALL
RESPECTS, AND THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS SHALL
HAVE ALL SUCH RIGHTS AND REMEDIES, AS IF SUCH WAIVERS HAD NEVER BEEN GRANTED. 
THE PERIOD COMMENCING ON THE DATE HEREOF THROUGH AND INCLUDING THE TERMINATION
OF THE WAIVERS PROVIDED FOR IN PARAGRAPHS (A) AND (B) OF THIS SECTION IS
REFERRED TO HEREIN AS THE “WAIVER PERIOD”.


 


SECTION 3.  AMENDMENTS TO SECTION 1.01.  SECTION 1.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)  BY INSERTING THE FOLLOWING TEXT IMMEDIATELY FOLLOWING THE LAST PARAGRAPH OF
THE DEFINITION OF “APPLICABLE RATE” IN SUCH SECTION:

 

Notwithstanding the foregoing, for any day on and after February 2, 2009,
“Applicable Rate” means, with respect to any (a) Term Loan, (i) 7.50% per annum,
in the case of any Eurodollar Term Loan, and (ii) 6.50% per annum, in the case
of any ABR Term Loan, provided that, at any time when Average Availability is
less than $35,000,000, the

 

2

--------------------------------------------------------------------------------


 

Applicable Rate with respect to any Term Loan shall be (x) 8.25% per annum, in
the case of any Eurodollar Term Loan, and (y) 7.25% per annum, in the case of
any ABR Term Loan, (b) Eurodollar Revolving Loan or B/A Drawing, 6.25% per
annum, (c) ABR Revolving Loan, U.S. Base Rate Revolving Loan or Canadian Base
Rate Revolving Loan, 5.25% per annum and (d) Commitment Fee payable pursuant to
Section 2.12, 0.375% per annum.

 


(B)  BY REPLACING EACH OCCURRENCE OF THE TEXT “CANADIAN SECURED OBLIGATIONS” IN
THE DEFINITIONS OF “CANADIAN MORTGAGE”, “FOREIGN MORTGAGE” AND “FOREIGN
SUBSIDIARY LOAN PARTY” WITH THE TEXT “SECURED OBLIGATIONS”;


 


(C)  BY INSERTING THE FOLLOWING TEXT IMMEDIATELY AFTER THE TEXT “FOREIGN
SUBSIDIARY LOAN PARTY” IN THE DEFINITION OF “FOREIGN LOAN GUARANTOR” IN SUCH
SECTION:


 

and the Canadian Subsidiary Borrower (except with respect to the Canadian
Secured Obligations owed by the Canadian Subsidiary Borrower)

 


(D)  BY ADDING THE FOLLOWING TEXT IMMEDIATELY AFTER THE TEXT “SECTION 2.21(A)”
IN THE DEFINITION OF “INCREMENTAL TERM LOANS” IN SUCH SECTION:


 

(it being understood that the aggregate principal amount of each Incremental
Term Loan may be increased by a PIK Increase in respect thereof pursuant to
Section 2.13(d))

 


(E)  BY ADDING THE FOLLOWING TEXT IMMEDIATELY AFTER THE TEXT “SECTION 2.01(C)”
IN THE DEFINITION OF “INITIAL TERM LOAN” IN SUCH SECTION:


 

, as the aggregate principal amount thereof may be increased by a PIK Increase
in respect thereof pursuant to Section 2.13(d)

 


(F)  BY AMENDING AND RESTATING IN ITS ENTIRETY THE DEFINITION OF “INTEREST
PAYMENT DATE” IN SUCH SECTION AS FOLLOWS:


 

“Interest Payment Date” means (a) with respect to any ABR, U.S. Base Rate or
Canadian Base Rate Loan (including any Swingline Loan), the last day of (i) each
calendar month and the Maturity Date, in the case of any Revolving Loan or
Swingline Loan, and (ii) each March, June, September and December and the
Maturity Date, in the case of any Term Loan, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of (i) a Eurodollar Revolving Loan
with an Interest Period of more than one month’s duration, each day prior to the
last day of such Interest Period that occurs at intervals of one month’s
duration after the first day of such Interest Period and the Maturity Date and
(ii) a Eurodollar Term Loan with an Interest Period of more than three months’

 

3

--------------------------------------------------------------------------------


 

duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 


(G)  BY ADDING THE FOLLOWING NEW SENTENCE AT THE END OF THE DEFINITION OF
“LOANS” IN SUCH SECTION:


 

The term “Loans” shall include, with respect to any Term Loan, any increase in
the aggregate principal amount of such Term Loan in connection with a PIK
Increase in respect thereof.

 


(H)  BY AMENDING AND RESTATING IN ITS ENTIRETY THE DEFINITION OF “REQUIRED
LENDERS” IN SUCH SECTION AS FOLLOWS:


 

“Required Lenders” means, at any time, Lenders having Voting Units representing
more than 50% of the sum of the aggregate Voting Units at such time.  For
purposes of this definition, the “Voting Units” of any Lender shall be equal to
(a) with respect to any Revolving Lender at any time, an amount equal to the
product of (i) the Revolving Consent Allocated Amount (as defined below)
multiplied by (ii) the quotient obtained by dividing (A) the Revolving Exposure
and unused Revolving Commitments of such Revolving Lender at such time by
(B) the aggregate Revolving Exposure and unused Revolving Commitments of all
Revolving Lenders at such time, and (b) with respect to any Term Lender at any
time, an amount equal to the product of (i) the Term Consent Allocated Amount
(as defined below) multiplied by (ii) the quotient obtained by dividing (A) the
outstanding Term Loans of such Term Lender at such time by (B) the aggregate
outstanding Term Loans of all Term Lenders at such time.  For purposes of this
definition, (x) the term “Term Consent Allocated Amount” shall mean an amount
equal to the quotient obtained by dividing $30,000,000 by $230,000,000, and
(y) the term “Revolving Consent Allocated Amount” shall mean an amount equal to
1.00 less the Term Consent Allocated Amount.

 


(I)  BY INSERTING THE FOLLOWING TEXT IMMEDIATELY AFTER THE TEXT “CANADIAN
SECURED OBLIGATIONS” IN THE DEFINITION OF “U.S. LOAN GUARANTOR” IN SUCH SECTION:


 

and the U.S. Secured Obligations (except with respect to the U.S. Secured
Obligations owed by the Parent Borrower)


 


(J)  BY ADDING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL
ORDER:


 


“AMENDMENT NO. 2” MEANS AMENDMENT NO. 2, WAIVER AND AGREEMENT DATED AS OF
MARCH 6, 2009, AMONG HOLDINGS, THE BORROWERS, THE LENDERS PARTY THERETO, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE SWINGLINE LENDER.

 

4

--------------------------------------------------------------------------------


 


“AMENDMENT NO. 2 EFFECTIVE DATE” HAS THE MEANING ASSIGNED TO SUCH TERM IN
AMENDMENT NO. 2.


 


“CANADIAN AVAILABILITY BLOCK” MEANS AN AMOUNT EQUAL TO $2,000,000.


 


“DOMESTIC AVAILABILITY BLOCK” MEANS AN AMOUNT EQUAL TO $13,000,000.


 


“PIK INCREASE” HAS THE MEANING ASSIGNED TO SUCH TERM IN SECTION 2.13(D).


 


SECTION 4.  AMENDMENTS TO SECTION 2.01.  SECTION 2.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)  BY REPLACING THE TEXT “THE DOMESTIC BORROWING BASE THEN IN EFFECT” IN
CLAUSE (A) OF SUCH SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE DOMESTIC
BORROWING BASE THEN IN EFFECT MINUS (Y) THE DOMESTIC AVAILABILITY BLOCK”;


 


(B)  BY REPLACING THE TEXT “THE CANADIAN BORROWING BASE THEN IN EFFECT” IN
CLAUSE (B) OF SUCH SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE CANADIAN
BORROWING BASE THEN IN EFFECT MINUS (Y) THE CANADIAN AVAILABILITY BLOCK”; AND


 


(C)  BY ADDING THE FOLLOWING SENTENCE IMMEDIATELY FOLLOWING CLAUSE (C) OF SUCH
SECTION:


 


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TERM LENDER CONSENTS
TO THE INCREASE IN THE PRINCIPAL BALANCE OF THE TERM LOANS OF SUCH TERM LENDER
FROM TIME TO TIME PURSUANT TO THE TERMS OF SECTION 2.13(D) AS A RESULT OF THE
IMPOSITION OF PIK INCREASES.


 


SECTION 5.  AMENDMENT TO SECTION 2.03.  SECTION 2.03 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSES (B) AND (C) OF SUCH SECTION IN THEIR ENTIRETY
AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 

(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing, (c) in the case of a Canadian Base
Rate Revolving Borrowing, not later than 11:00 a.m., Toronto time, on the date
of the proposed Borrowing


 


SECTION 6.  AMENDMENT TO SECTION 2.04.  SECTION 2.04(A) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY REPLACING THE TEXT “$5,000,000” WITH THE TEXT “$0”.


 


SECTION 7.  AMENDMENTS TO SECTION 2.05.  SECTION 2.05(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 


(A)  BY REPLACING THE TEXT “THE DOMESTIC BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE DOMESTIC BORROWING BASE THEN
IN EFFECT MINUS (Y) THE DOMESTIC AVAILABILITY BLOCK”;


 


(B)  BY REPLACING THE TEXT “THE CANADIAN BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE CANADIAN BORROWING BASE THEN
IN EFFECT MINUS (Y) THE CANADIAN AVAILABILITY BLOCK”.


 


SECTION 8.  AMENDMENT TO SECTION 2.09.  SECTION 2.09(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY REPLACING THE TEXT “THE DOMESTIC BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE DOMESTIC BORROWING BASE THEN
IN EFFECT MINUS (Y) THE DOMESTIC AVAILABILITY BLOCK”; AND


 


(B)  BY REPLACING THE TEXT “THE CANADIAN BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE CANADIAN BORROWING BASE THEN
IN EFFECT MINUS (Y) THE CANADIAN AVAILABILITY BLOCK”.


 


SECTION 9.  AMENDMENT TO SECTION 2.10.  SECTION 2.10 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING NEW SENTENCE AT THE END OF PARAGRAPH
(B) OF SUCH SECTION:


 

The parties hereto agree that full cash dominion shall be in effect at all times
on and after the Amendment No. 2 Effective Date, subject to the terms of
Section 3.06 of each of the Domestic Security Agreement and the Canadian
Security Agreement (in each case as amended as of the Amendment No. 2 Effective
Date).

 


SECTION 10.  AMENDMENTS TO SECTION 2.11.  SECTION 2.11(B) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY REPLACING THE TEXT “THE DOMESTIC BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE DOMESTIC BORROWING BASE THEN
IN EFFECT MINUS (Y) THE DOMESTIC AVAILABILITY BLOCK”; AND


 


(B)  BY REPLACING THE TEXT “THE CANADIAN BORROWING BASE THEN IN EFFECT” IN SUCH
SECTION WITH THE TEXT “AN AMOUNT EQUAL TO (X) THE CANADIAN BORROWING BASE THEN
IN EFFECT MINUS (Y) THE CANADIAN AVAILABILITY BLOCK”.


 


SECTION 11.  AMENDMENTS TO SECTION 2.12.  SECTION 2.12 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY REPLACING THE TEXT “MARCH, JUNE, SEPTEMBER AND DECEMBER” IN PARAGRAPH
(A) OF SUCH SECTION WITH THE TEXT “CALENDAR MONTH”; AND


 


(B)  BY REPLACING THE TEXT “MARCH, JUNE, SEPTEMBER AND DECEMBER” IN PARAGRAPH
(B) OF SUCH SECTION WITH THE TEXT “CALENDAR MONTH”.

 

6

--------------------------------------------------------------------------------


 


SECTION 12.  AMENDMENT TO SECTION 2.13.  SECTION 2.13(D) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE LAST SENTENCE OF SUCH SECTION AND INSERTING
THE FOLLOWING TEXT IN LIEU THEREOF:


 


NOTWITHSTANDING THE FOREGOING, ON AND AFTER THE AMENDMENT NO. 2 EFFECTIVE DATE,
ANY INTEREST ACCRUED AND PAYABLE ON EACH TERM LOAN INCLUDED IN ANY TERM
BORROWING PURSUANT TO THIS SECTION 2.13 SHALL BE PAYABLE ON THE APPLICABLE
INTEREST PAYMENT DATE BY INCREASING THE OUTSTANDING PRINCIPAL AMOUNT OF EACH
TERM LOAN INCLUDED IN SUCH TERM BORROWING BY THE AGGREGATE AMOUNT OF SUCH
ACCRUED INTEREST (A “PIK INCREASE”).  THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE AMOUNT OF EACH PIK INCREASE, AND SUCH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


SECTION 13.  AMENDMENT TO SECTION 2.21(A).  SUBCLAUSE (B) OF THE SECOND SENTENCE
OF PARAGRAPH (A) OF SECTION 2.21 IS HEREBY AMENDED BY ADDING THE TEXT “(EXCEPT
AS SUCH AMOUNT MAY BE INCREASED FROM TIME TO TIME AS THE RESULT OF THE
IMPOSITION OF PIK INCREASES)” IMMEDIATELY AFTER THE TEXT “$15,000,000”.


 


SECTION 14.  AMENDMENTS TO SECTION 5.11.   SECTION 5.11 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY REPLACING THE TEXT “CANADIAN SECURED OBLIGATIONS” IN PARAGRAPH (C) OF
SUCH SECTION WITH THE TEXT “SECURED OBLIGATIONS”; AND


 


(B)  BY REPLACING THE TEXT “CANADIAN SECURED OBLIGATIONS” IN PARAGRAPH (E) OF
SUCH SECTION WITH THE TEXT “SECURED OBLIGATIONS”.


 


SECTION 15.  AMENDMENT TO SECTION 9.02.  SECTION 9.02(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING THE TEXT “, THE DOMESTIC AVAILABILITY BLOCK AND THE
CANADIAN AVAILABILITY BLOCK” IMMEDIATELY AFTER THE TEXT “THE AVAILABILITY BLOCK”
IN CLAUSE (IX) OF SECTION 9.02(B).


 


SECTION 16.  AMENDMENTS TO SECTION 9.24.  SECTION 9.24(A) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY INSERTING THE TEXT “, NOTWITHSTANDING ANY PROVISION IN ANY OTHER LOAN
DOCUMENT TO THE CONTRARY,” IMMEDIATELY AFTER THE TEXT “EACH OF THE LENDERS
HEREBY AGREES THAT” IN SUCH SECTION;


 


(B)  BY INSERTING THE TEXT “(OTHER THAN THE CANADIAN SECURITY AGREEMENT OR ANY
OTHER FOREIGN SECURITY AGREEMENT)” IMMEDIATELY FOLLOWING THE FIRST OCCURRENCE OF
THE TEXT “U.S. OBLIGATIONS” IN SUCH SECTION;


 


(C)  BY DELETING IN ITS ENTIRETY CLAUSE (II) OF SUCH SECTION AND REPLACING IT
WITH THE FOLLOWING TEXT:

 

7

--------------------------------------------------------------------------------


 

(ii) SECOND, until the Discharge of Revolving Lender Claims (except in respect
of the Canadian Secured Obligations) has occurred, to the payment of the U.S.
Secured Obligations (other than the U.S. Term Obligations) (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the U.S. Secured Obligations (other than the U.S. Term
Obligations) owed to them on the date of any such distribution);

 


(D)  BY REPLACING TEXT (I) “THIRD” IN THE EXISTING CLAUSE (III) OF SUCH
SECTION WITH THE TEXT “FOURTH” AND (II) “FOURTH” IN THE EXISTING CLAUSE (IV) OF
SUCH SECTION WITH THE TEXT “FIFTH”; AND


 


(E)  BY INSERTING THE FOLLOWING NEW CLAUSE (III) IMMEDIATELY AFTER CLAUSE
(II) OF SUCH SECTION AND RENUMBERING THE REMAINING CLAUSES OF SUCH
SECTION ACCORDINGLY:


 

(iii) THIRD, until the Discharge of Revolving Lender Claims has occurred, to the
payment of the Canadian Secured Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Canadian Secured Obligations owed to them on the date of any such
distribution);

 


SECTION 17.  AMENDMENTS TO SECTION 10.01.  SECTION 10.01 IS HEREBY AMENDED AS
FOLLOWS:


 


(A)  BY INSERTING THE TEXT “THE U.S. GUARANTEED OBLIGATIONS (OTHER THAN THE U.S.
TERM OBLIGATIONS) AND” IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE OF THE TEXT
“THE CANADIAN SECURED OBLIGATIONS” IN PARAGRAPH (B) OF SUCH SECTION; AND


 


(B)  BY INSERTING THE TEXT “THE U.S. GUARANTEED OBLIGATIONS AND (OTHER THAN THE
U.S. TERM OBLIGATIONS)” IMMEDIATELY PRIOR TO THE TEXT “THE FOREIGN GUARANTEED
OBLIGATIONS” IN PARAGRAPH (B) OF SUCH SECTION.


 


SECTION 18.  AMENDMENT TO SECTION 10.10.  SECTION 10.10(B) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY REPLACING THE TEXT “FOREIGN GUARANTEED
OBLIGATIONS” IN THE LAST SENTENCE OF SUCH SECTION WITH THE TEXT “GUARANTEED
OBLIGATIONS”.


 


SECTION 19.  COLLATERAL DOCUMENT AMENDMENTS.  THE LENDERS HEREBY CONSENT TO THE
AMENDMENT OF EACH OF (A) THE DOMESTIC SECURITY AGREEMENT PURSUANT TO AN
AMENDMENT (THE “DOMESTIC SECURITY AMENDMENT”) SUBSTANTIALLY AS SET FORTH IN
EXHIBIT A HERETO, (B) THE CANADIAN SECURITY AGREEMENT PURSUANT TO AN AMENDMENT
(THE “CANADIAN SECURITY AMENDMENT”) SUBSTANTIALLY AS SET FORTH IN EXHIBIT B
HERETO AND (C) THE CANADIAN MORTGAGES, THE CANADIAN HYPOTHECS AND ANY OTHER
FOREIGN SECURITY AGREEMENTS (COLLECTIVELY, THE “FOREIGN SECURITY AMENDMENTS”) AS
THE ADMINISTRATIVE AGENT SHALL DETERMINE, IN ITS REASONABLE DISCRETION, TO BE
NECESSARY TO GRANT A LIEN TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN THE COLLATERAL OF THE CANADIAN SUBSIDIARY BORROWER AND EACH
FOREIGN SUBSIDIARY LOAN PARTY, WHICH LIEN SHALL SECURE THE U.S. SECURED
OBLIGATIONS IN ADDITION TO THE CANADIAN SECURED OBLIGATIONS. 

 

8

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE ALLOCATION OF THE PROCEEDS OF COLLATERAL AMONG THE SECURED
REVOLVING OBLIGATIONS, EACH FOREIGN SECURITY AMENDMENT SHALL PROVIDE THAT THE
PROCEEDS OF ANY COLLATERAL GRANTED AS SECURITY UNDER EACH CANADIAN MORTGAGE,
EACH CANADIAN HYPOTHEC AND EACH OTHER FOREIGN SECURITY AGREEMENT SHALL BE
ALLOCATED TO THE PAYMENT IN FULL OF THE CANADIAN SECURED OBLIGATIONS PRIOR TO
THE PAYMENT IN FULL OF THE U.S. SECURED OBLIGATIONS THAT CONSTITUTE SECURED
REVOLVING OBLIGATIONS.


 


SECTION 20.  AGREEMENTS.  (A)  EACH OF HOLDINGS, THE BORROWERS AND THE LENDERS
AGREES THAT, AS OF THE AMENDMENT NO. 2 EFFECTIVE DATE, THE AGGREGATE REVOLVING
COMMITMENTS SHALL BE DEEMED TO HAVE BEEN REDUCED IN ACCORDANCE WITH
SECTION 2.09(B) OF THE CREDIT AGREEMENT BY AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO $50,000,000 (WITH A CORRESPONDING REDUCTION IN THE CANADIAN REVOLVING
SUB-COMMITMENT BY AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO $20,000,000).  THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE THE REQUIREMENT OF PRIOR
NOTICE SET FORTH IN SECTION 2.09(C) OF THE CREDIT AGREEMENT IN RESPECT OF THE
REVOLVING COMMITMENT REDUCTION (AND THE CORRESPONDING CANADIAN REVOLVING
SUB-COMMITMENT REDUCTION) CONTEMPLATED BY THIS SECTION.


 


(B)  EACH OF HOLDINGS, THE BORROWERS AND THE LENDERS AGREES THAT,
NOTWITHSTANDING THE PROVISIONS SET FORTH IN THE DEFINITION OF THE TERM “PP&E
COMPONENT” IN SECTION 1.01 OF THE CREDIT AGREEMENT, DURING THE WAIVER PERIOD,
THE REFERENCE TO “20%” IN THE PROVISO SET FORTH IN EACH OF CLAUSES (A)(I) AND
(B)(I) OF SUCH DEFINITION SHALL BE DEEMED TO BE A REFERENCE TO “25%” FOR
PURPOSES OF CALCULATING THE DOMESTIC BORROWING BASE AND THE CANADIAN BORROWING
BASE, RESPECTIVELY, DURING THE WAIVER PERIOD.


 


(C)  EACH OF HOLDINGS, THE BORROWERS AND THE LENDERS AGREES THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 5.01(F) OF THE CREDIT AGREEMENT,
HOLDINGS AND THE BORROWERS WILL FURNISH TO THE ADMINISTRATIVE AGENT, ON EACH
WEDNESDAY FOLLOWING THE AMENDMENT NO. 2 EFFECTIVE DATE (BEGINNING ON MARCH 11,
2009), A BORROWING BASE CERTIFICATE AND SUPPORTING INFORMATION FOR THE WEEK
ENDED ON THE IMMEDIATELY PRECEDING FRIDAY, TOGETHER WITH ANY ADDITIONAL REPORTS
WITH RESPECT TO EACH OF THE DOMESTIC BORROWING BASE AND THE CANADIAN BORROWING
BASE AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROVIDED THAT HOLDINGS
AND THE BORROWERS WILL FURNISH TO THE ADMINISTRATIVE AGENT, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, ON EACH DAY, A REVISED BORROWING BASE
CERTIFICATE SETTING FORTH THE AGGREGATE AMOUNT OF ELIGIBLE ACCOUNTS AS OF
5:00 P.M., NEW YORK CITY TIME, ON THE IMMEDIATELY PRECEDING DAY.


 


(D)  EACH OF HOLDINGS, THE BORROWERS AND THE LENDERS AGREES THAT (I) AS OF THE
AMENDMENT NO. 2 EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL HAVE ESTABLISHED
A RESERVE IN RESPECT OF THE DOMESTIC BORROWING BASE IN AN AGGREGATE AMOUNT EQUAL
TO US$1,307,000 WITH RESPECT TO SWAP OBLIGATIONS OUTSTANDING AS OF THE AMENDMENT
NO. 2 EFFECTIVE DATE AND (II) THE ADMINISTRATIVE AGENT MAY ESTABLISH SUCH
FURTHER RESERVES WITH RESPECT TO SWAP OBLIGATIONS IN ACCORDANCE WITH THE TERMS
OF THE CREDIT AGREEMENT, PROVIDED THAT HOLDINGS AND THE BORROWERS HEREBY WAIVE
EACH OF (X) THE FIVE BUSINESS DAY ADVANCE NOTICE REQUIREMENT SET FORTH IN EACH
OF THE DEFINITIONS OF “DOMESTIC BORROWING BASE” AND “CANADIAN BORROWING BASE” IN

 

9

--------------------------------------------------------------------------------


 


SECTION 1.01 OF THE CREDIT AGREEMENT AND (Y) THE $5,000,000 THRESHOLD SET FORTH
IN THE DEFINITION OF THE TERM “RESERVES” IN SECTION 1.01 OF THE CREDIT
AGREEMENT, IN EACH CASE IN RESPECT OF THE ESTABLISHMENT OF ANY SUCH RESERVE
PURSUANT TO THIS PARAGRAPH (D).


 


(E)  HOLDINGS AND THE BORROWERS AGREE TO ENGAGE, PROMPTLY AND, IN ANY EVENT, NOT
LATER THAN THREE BUSINESS DAYS AFTER THE AMENDMENT NO. 2 EFFECTIVE DATE, AND
THEREAFTER MAINTAIN, A FINANCIAL ADVISOR OF RECOGNIZED NATIONAL STANDING TO
REVIEW, AND TO ADVISE THE MANAGEMENT OF HOLDINGS AND THE BORROWERS CONCERNING,
THE BUSINESS, FINANCES AND CONDITION OF HOLDINGS, THE BORROWERS AND THE
SUBSIDIARIES.


 


(F)  HOLDINGS AND THE BORROWERS AGREE TO PARTICIPATE, AND TO CAUSE THEIR
RESPECTIVE MANAGEMENT TO PARTICIPATE, IN CONFERENCE CALLS WITH THE
ADMINISTRATIVE AGENT AND THE LENDERS, TO BE HELD ON A WEEKLY BASIS AT SUCH TIMES
AS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, TO DISCUSS THE BUSINESS,
FINANCES AND CONDITION OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES AND TO
UPDATE THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO SUCH OPERATIONAL
MATTERS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST BY REASONABLE
ADVANCE NOTICE TO HOLDINGS AND THE BORROWERS.


 


(G)  HOLDINGS AND THE BORROWERS AGREE TO DELIVER TO THE ADMINISTRATIVE AGENT AND
THE LENDERS (I) NOT LATER THAN MARCH 13, 2009, A PLAN AND FORECAST (INCLUDING A
PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME STATEMENT AND
FUNDS FLOW STATEMENT) OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES ON A
CONSOLIDATED BASIS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
FINANCIAL ADVISOR (AS DEFINED IN SECTION 23(A) HEREOF), FOR A SEVEN-MONTH PERIOD
BEGINNING MARCH 1, 2009, AND (II) NOT LATER THAN MARCH 20, 2009, A COMPREHENSIVE
RESTRUCTURING PLAN WITH RESPECT TO THE OPERATIONS AND INDEBTEDNESS OF HOLDINGS,
THE BORROWERS AND THE SUBSIDIARIES, SATISFACTORY IN ALL MATERIAL RESPECTS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, INCLUDING A DETAILED ANALYSIS OF THE
PROPOSED TREATMENT OF THE SENIOR SECURED NOTES.


 


SECTION 21.  PROHIBITIONS ON CERTAIN TRANSACTIONS.  FOR SO LONG AS ANY SPECIFIED
EVENT OF DEFAULT OR ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
NEITHER HOLDINGS NOR THE BORROWERS WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO,
EFFECT ANY TRANSACTION THAT WOULD BE PERMITTED BY:


 


(A)  SECTION 6.01 OF THE CREDIT AGREEMENT, OTHER THAN CLAUSES (A), (G), (H) AND
(N) THEREOF;


 


(B)  SECTION 6.02 OF THE CREDIT AGREEMENT, OTHER THAN CLAUSES (A), (B), (F),
(K) AND (U) THEREOF;


 


(C)  SECTION 6.04 OF THE CREDIT AGREEMENT, OTHER THAN CLAUSES (A), (G), (J),
(K) AND (L) THEREOF;


 


(D)  SECTION 6.05 OF THE CREDIT AGREEMENT, OTHER THAN CLAUSES (A)(I), (C),
(H) AND (N) THEREOF;

 

10

--------------------------------------------------------------------------------


 


(E)  SECTION 6.06 OF THE CREDIT AGREEMENT;


 


(F)  SECTION 6.07 OF THE CREDIT AGREEMENT; AND


 


(G)  SECTION 6.08 OF THE CREDIT AGREEMENT, OTHER THAN CLAUSES (A)(I), (A)(II),
(A)(III), (A)(VI), (A)(XI), (A)(XII), (B)(I) AND (B)(VII)(A) THEREOF.


 


SECTION 22.  FINANCIAL INFORMATION; USE OF PROCEEDS.  HOLDINGS AND THE BORROWERS
HEREBY AGREE TO FURNISH TO THE ADMINISTRATIVE AGENT AND THE FINANCIAL ADVISOR
(FOR DISTRIBUTION TO THE LENDERS), ON EACH WEDNESDAY AFTER THE AMENDMENT NO. 2
EFFECTIVE DATE (BEGINNING ON MARCH 11, 2009), (A) A CASH FLOW FORECAST FOR
HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES AND A FORECAST OF THE DOMESTIC
BORROWING BASE AND THE CANADIAN BORROWING BASE (ON A CONSOLIDATED BASIS), IN
EACH CASE FOR THE IMMEDIATELY SUCCEEDING THIRTEEN-WEEK PERIOD COMMENCING ON THE
IMMEDIATELY PRECEDING FRIDAY AND SETTING FORTH PROJECTED CASH FLOWS AND THE
PROJECTED AMOUNT OF EACH OF THE DOMESTIC BORROWING BASE AND THE CANADIAN
BORROWING BASE (ON A CONSOLIDATED BASIS), IN EACH CASE ON A WEEKLY BASIS (WHICH
DELIVERY BY HOLDINGS AND THE BORROWERS SHALL CONSTITUTE A REPRESENTATION AND
WARRANTY BY HOLDINGS AND THE BORROWERS THAT SUCH PROJECTIONS ARE BASED UPON
REASONABLE ASSUMPTIONS, IN LIGHT OF CURRENT MARKET CONDITIONS, AND THAT SUCH
CASH FLOW FORECAST REFLECTS CASH DISBURSEMENTS THAT ARE NECESSARY FOR THE
ORDINARY COURSE OPERATION OF THE RESPECTIVE BUSINESSES OF HOLDINGS, THE
BORROWERS AND THE SUBSIDIARIES DURING SUCH PERIOD), (B) AN ANALYSIS OF ACTUAL
CASH FLOWS (INCLUDING RECEIPTS AND DISBURSEMENTS) OF HOLDINGS, THE BORROWERS AND
THE SUBSIDIARIES FOR THE IMMEDIATELY PRECEDING WEEK ENDING ON SUCH IMMEDIATELY
PRECEDING FRIDAY AND A RECONCILIATION OF PROJECTED CASH FLOWS FOR SUCH WEEK TO
ACTUAL CASH FLOWS FOR SUCH WEEK AND (C) A REPORT CONTAINING ANY OTHER
INFORMATION RELATING TO THE FINANCIAL CONDITION AND OPERATIONS OF HOLDINGS, THE
BORROWERS AND THE SUBSIDIARIES AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND CERTIFIED BY A FINANCIAL OFFICER.  THE PROCEEDS OF ANY
BORROWINGS MADE UNDER THE CREDIT AGREEMENT SHALL BE USED IN A MANNER CONSISTENT
WITH THE WEEKLY CASH FLOW FORECASTS DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THIS SECTION.


 


SECTION 23.  COOPERATION.  (A)  EACH OF HOLDINGS AND THE BORROWERS AGREES TO
PROVIDE TO MAROTTA GUND BUDD & DZERA, LLC, A FINANCIAL ADVISOR ENGAGED BY
COUNSEL TO THE ADMINISTRATIVE AGENT (THE “FINANCIAL ADVISOR”), ACCESS TO ITS
MANAGEMENT AND EMPLOYEES, AT THE REASONABLE REQUEST OF THE FINANCIAL ADVISOR, TO
REVIEW AND DISCUSS THE BUSINESS, FINANCES AND CONDITION OF HOLDINGS, THE
BORROWERS AND THE SUBSIDIARIES.


 


(B)  EACH OF HOLDINGS AND THE BORROWERS SHALL COOPERATE WITH, AND PROVIDE
ASSISTANCE TO, THE ADMINISTRATIVE AGENT AND THE FINANCIAL ADVISOR IN THEIR
PERFORMANCE OF REASONABLE DUE DILIGENCE ACTIVITIES WITH RESPECT TO HOLDINGS, THE
BORROWERS AND THE SUBSIDIARIES, INCLUDING, AT THE ADMINISTRATIVE AGENT’S OPTION,
AN EXAMINATION OF ACCOUNTS RECEIVABLE, INVENTORY, PROPERTY AND EQUIPMENT, CASH,
ACCOUNTING POLICIES AND PROCEDURES AND SUCH OTHER ASPECTS OF THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWERS AND THE
SUBSIDIARIES, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

11

--------------------------------------------------------------------------------


 


(C)  NO LATER THAN FIVE BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, THE PARENT
BORROWER SHALL PAY ALL REASONABLE COSTS AND OUT-OF-POCKET EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING ALL REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF THE FINANCIAL ADVISOR AND COUNSEL TO THE
ADMINISTRATIVE AGENT) IN CONNECTION WITH ANY SUCH ACTIVITIES DESCRIBED IN
PARAGRAPHS (A) AND (B) OF THIS SECTION.


 


SECTION 24.  POST-EFFECTIVE AMENDMENTS.  NO LATER THAN THE DATE THAT IS THREE
BUSINESS DAYS AFTER THE AMENDMENT NO. 2 EFFECTIVE DATE (OR SUCH LONGER PERIOD AS
THE ADMINISTRATIVE AGENT, IN ITS REASONABLE DISCRETION, MAY PERMIT), EACH OF
HOLDINGS AND THE BORROWERS SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT EACH FOREIGN SECURITY AMENDMENT AND
SHALL TAKE, OR CAUSE TO BE TAKEN, SUCH FURTHER ACTIONS WHICH MAY BE REQUIRED BY
LAW OR WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO CARRY OUT THE
TERMS AND CONDITIONS OF THE FOREIGN SECURITY AMENDMENTS.


 


SECTION 25.  EVENTS OF DEFAULT.  ANY FAILURE BY HOLDINGS OR ANY BORROWER TO
COMPLY WITH ANY TERM, CONDITION OR AGREEMENT SET FORTH IN SECTION 20, 21, 22, 23
OR 24 OF THIS AMENDMENT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT FOR ALL
PURPOSES OF THE LOAN DOCUMENTS.


 


SECTION 26.  AMENDMENT NO. 2 EFFECTIVE DATE BORROWINGS.  THE PARTIES HERETO
AGREE THAT THE INCREMENTAL INTEREST (AS DEFINED IN SECTION 29(E) HEREOF) WILL BE
CAPITALIZED IN THE FORM OF BORROWINGS MADE UNDER THE CREDIT AGREEMENT ON THE
AMENDMENT NO. 2 EFFECTIVE DATE AS FOLLOWS:  ON THE AMENDMENT NO. 2 EFFECTIVE
DATE, (A) THE PARENT BORROWER SHALL BE DEEMED TO HAVE MADE, AND THE LENDERS
SHALL BE DEEMED TO HAVE FUNDED, AN ABR REVOLVING BORROWING IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO $194,026.90 AND (B) THE CANADIAN SUBSIDIARY BORROWER
SHALL BE DEEMED TO HAVE MADE, AND THE LENDERS SHALL BE DEEMED TO HAVE FUNDED, A
U.S. BASE RATE REVOLVING BORROWING IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
$78,554.75 (COLLECTIVELY, THE “AMENDMENT NO. 2 EFFECTIVE DATE BORROWINGS”).  THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE (I) THE MINIMUM BORROWING
REQUIREMENTS SET FORTH IN SECTION 2.02(C) OF THE CREDIT AGREEMENT IN CONNECTION
WITH THE AMENDMENT NO. 2 EFFECTIVE DATE BORROWINGS AND (II) THE REQUIREMENT OF
PRIOR NOTICE AND THE REQUIREMENT OF A BORROWING REQUEST, IN EACH CASE SET FORTH
IN SECTION 2.03 OF THE CREDIT AGREEMENT, IN CONNECTION WITH THE AMENDMENT NO. 2
EFFECTIVE DATE BORROWINGS.   IN ACCORDANCE WITH SECTION 2.08(C) OF THE CREDIT
AGREEMENT, THE ADMINISTRATIVE AGENT, ON BEHALF OF AND AT THE REQUEST OF THE
REQUIRED LENDERS, IS HEREBY PROVIDING NOTICE TO THE PARENT BORROWER THAT, FOR SO
LONG AS AN EVENT OF DEFAULT IS CONTINUING, NONE OF THE AMENDMENT NO. 2 EFFECTIVE
DATE BORROWINGS MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING.


 


SECTION 27.  OVERADVANCES.  NOTWITHSTANDING ANY PROVISION OF THE CREDIT
AGREEMENT OR THIS AMENDMENT TO THE CONTRARY, THE REVOLVING LENDERS MAY MAKE
REVOLVING LOANS TO THE BORROWERS IN AMOUNTS THAT EXCEED DOMESTIC AVAILABILITY
AND CANADIAN AVAILABILITY (AS EACH SUCH TERM IS DEFINED BELOW) (ANY SUCH EXCESS
REVOLVING LOANS ARE HEREIN REFERRED TO COLLECTIVELY AS “OVERADVANCES”) AND NO
OVERADVANCE SHALL RESULT IN A DEFAULT DUE TO EITHER BORROWER’S FAILURE TO COMPLY
WITH SECTION 2.01 OR SECTION 2.11(B) 

 

12

--------------------------------------------------------------------------------


 


OF THE CREDIT AGREEMENT FOR SO LONG AS SUCH OVERADVANCE REMAINS OUTSTANDING IN
ACCORDANCE WITH THE TERMS OF THIS PARAGRAPH, BUT SOLELY WITH RESPECT TO THE
AMOUNT OF SUCH PERMITTED OVERADVANCE.  ALL OVERADVANCES SHALL CONSTITUTE ABR
BORROWINGS, CANADIAN BASE RATE BORROWINGS OR U.S. BASE RATE BORROWINGS, AS THE
CASE MAY BE, AND THE AGGREGATE PRINCIPAL AMOUNT OF OVERADVANCES OUTSTANDING AT
ANY TIME SHALL NOT EXCEED (X) IN THE CASE OF OVERADVANCES MADE TO THE PARENT
BORROWER, $4,711,000 AND (Y) IN THE CASE OF OVERADVANCES MADE TO THE CANADIAN
SUBSIDIARY BORROWER, AN AMOUNT THE U.S. DOLLAR EQUIVALENT OF WHICH (DETERMINED
USING EXCHANGE RATES IN EFFECT AS OF 9:00 A.M., NEW YORK CITY TIME, ON EACH DAY)
IS $1,588,000.  NO OVERADVANCE SHALL BE PERMITTED HEREUNDER IF SUCH OVERADVANCE
SHALL CAUSE (1) ANY REVOLVING LENDER’S REVOLVING EXPOSURE TO EXCEED ITS
REVOLVING COMMITMENT OR (2) ANY REVOLVING LENDER’S CANADIAN REVOLVING EXPOSURE
TO EXCEED ITS CANADIAN REVOLVING SUB-COMMITMENT.  FOR PURPOSES OF THIS SECTION,
(A) “DOMESTIC AVAILABILITY” SHALL MEAN, AT ANY TIME, AN AMOUNT EQUAL TO (I) THE
DOMESTIC BORROWING BASE AT SUCH TIME MINUS (II) THE DOMESTIC AVAILABILITY BLOCK
MINUS (III) THE AGGREGATE U.S. REVOLVING EXPOSURE AT SUCH TIME AND (B) “CANADIAN
AVAILABILITY” SHALL MEAN, AT ANY TIME, AN AMOUNT EQUAL TO (I) THE CANADIAN
BORROWING BASE AT SUCH TIME MINUS (II) THE CANADIAN AVAILABILITY BLOCK MINUS
(III) THE AGGREGATE CANADIAN REVOLVING EXPOSURE AT SUCH TIME.


 


SECTION 28.  REPRESENTATIONS AND WARRANTIES.  HOLDINGS AND EACH BORROWER
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS
THAT:


 


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
HOLDINGS, EACH BORROWER AND EACH OTHER LOAN PARTY AND CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF HOLDINGS, EACH BORROWER AND EACH OTHER LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)  AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE III OF THE CREDIT AGREEMENT (OTHER THAN THE REPRESENTATION
AND WARRANTY SET FORTH IN SECTION 3.07 OF THE CREDIT AGREEMENT (INSOFAR AS SUCH
REPRESENTATION AND WARRANTY RELATES TO COMPLIANCE WITH THE INTEREST PAYMENT
REQUIREMENTS OF THE SENIOR SECURED NOTES INDENTURE)) ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS
AMENDMENT, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 


(C)  IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT (OTHER THAN
THE SPECIFIED EVENTS OF DEFAULT) SHALL HAVE OCCURRED AND BE CONTINUING.

 

13

--------------------------------------------------------------------------------


 


SECTION 29.  CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF THE DATE FIRST WRITTEN ABOVE (SUCH DATE BEING THE “AMENDMENT NO. 2
EFFECTIVE DATE”) WHEN:


 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED (I) FROM
HOLDINGS, EACH BORROWER, EACH OTHER LOAN PARTY, EACH TERM LENDER AND LENDERS
HAVING REVOLVING EXPOSURE AND UNUSED REVOLVING COMMITMENTS REPRESENTING MORE
THAN 66 2/3% OF THE SUM OF THE TOTAL REVOLVING EXPOSURE AND TOTAL UNUSED
REVOLVING COMMITMENTS IMMEDIATELY PRIOR TO THE AMENDMENT NO. 2 EFFECTIVE DATE
EITHER (A) A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR
(B) WRITTEN EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE
PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS
AMENDMENT AND (II) A DULY EXECUTED COPY OF EACH OF THE DOMESTIC SECURITY
AMENDMENT AND THE CANADIAN SECURITY AMENDMENT;


 


(B)  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED PAYMENT OF ALL
FEES AND EXPENSES REQUIRED TO BE PAID OR REIMBURSED BY THE PARENT BORROWER OR
ANY OTHER LOAN PARTY UNDER OR IN CONNECTION WITH THIS AMENDMENT AND ANY OTHER
LOAN DOCUMENT, INCLUDING THOSE EXPENSES SET FORTH IN SECTION 35 HEREOF;


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A FINANCIAL
OFFICER SETTING FORTH REASONABLY DETAILED CALCULATIONS OF THE FIXED CHARGE
COVERAGE RATIO AS OF THE LAST DAY OF EACH OF THE FOUR-CONSECUTIVE-FISCAL-QUARTER
PERIODS ENDED SEPTEMBER 30, 2008, AND DECEMBER 31, 2008;


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM HOLDINGS AND THE
BORROWERS (I) A BORROWING BASE CERTIFICATE AND SUPPORTING INFORMATION FOR THE
WEEK ENDED ON MARCH 1, 2009, AND (II) A CASH FLOW FORECAST FOR HOLDINGS, THE
BORROWERS AND THE SUBSIDIARIES AND A FORECAST OF THE DOMESTIC BORROWING BASE AND
THE CANADIAN BORROWING BASE (ON A CONSOLIDATED BASIS), IN EACH CASE FOR THE
IMMEDIATELY SUCCEEDING THIRTEEN-WEEK PERIOD COMMENCING ON FEBRUARY 27, 2009, AND
SETTING FORTH PROJECTED CASH FLOWS AND THE PROJECTED AMOUNT OF EACH OF THE
DOMESTIC BORROWING BASE AND THE CANADIAN BORROWING BASE (ON A CONSOLIDATED
BASIS), IN EACH CASE ON A WEEKLY BASIS (WHICH DELIVERY BY HOLDINGS AND THE
BORROWERS SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY HOLDINGS AND THE
BORROWERS THAT SUCH PROJECTIONS ARE BASED UPON REASONABLE ASSUMPTIONS, IN LIGHT
OF CURRENT MARKET CONDITIONS, AND THAT SUCH CASH FLOW FORECAST REFLECTS CASH
DISBURSEMENTS THAT ARE NECESSARY FOR THE ORDINARY COURSE OPERATION OF THE
RESPECTIVE BUSINESSES OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES DURING
SUCH PERIOD); AND


 


(E)  (I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, FOR THE ACCOUNT OF THE
LENDERS ENTITLED THERETO, PAYMENT FROM THE BORROWERS OF ALL ACCRUED AND UNPAID
INTEREST ON THE LOANS OUTSTANDING UNDER THE CREDIT AGREEMENT AS OF THE AMENDMENT
NO. 2 EFFECTIVE DATE (CALCULATED AFTER GIVING EFFECT TO THE AMENDMENT TO THE
DEFINITION OF “APPLICABLE RATE” CONTEMPLATED BY SECTION 3(A) HEREOF) AND
(II) THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS SHALL HAVE
RECEIVED PAYMENT FROM THE

 

14

--------------------------------------------------------------------------------


 


BORROWERS OF ALL ACCRUED AND UNPAID FEES (INCLUDING, WITHOUT LIMITATION,
COMMITMENT FEES, PARTICIPATION FEES AND FRONTING FEES) UNDER THE CREDIT
AGREEMENT AS OF THE AMENDMENT NO. 2 EFFECTIVE DATE (CALCULATED AFTER GIVING
EFFECT TO THE AMENDMENT TO THE DEFINITION OF “APPLICABLE RATE” CONTEMPLATED BY
SECTION 3(A) HEREOF), PROVIDED THAT THE PORTION OF THE ACCRUED AND UNPAID
INTEREST ON THE LOANS AND THE ACCRUED AND UNPAID FEES PAYABLE PURSUANT TO THIS
PARAGRAPH (E) RESULTING FROM THE INCREASE IN THE APPLICABLE RATE CONTEMPLATED BY
SECTION 3(A) HEREOF (COLLECTIVELY, THE “INCREMENTAL INTEREST”) SHALL BE
CAPITALIZED IN THE FORM OF BORROWINGS MADE BY THE BORROWERS PURSUANT TO
SECTION 26 HEREOF.


 


SECTION 30.  CREDIT AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT (A) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SWINGLINE LENDER, HOLDINGS, THE
BORROWERS OR ANY OTHER LOAN PARTY UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND (B) SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE HOLDINGS, THE BORROWERS OR ANY OTHER LOAN PARTY TO ANY
FUTURE CONSENT TO, OR WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF
THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT
CIRCUMSTANCES.  AFTER THE DATE HEREOF, ANY REFERENCE IN THE LOAN DOCUMENTS TO
THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED HEREBY.  THIS
AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 31.  REAFFIRMATION.  EACH OF HOLDINGS, THE BORROWERS AND THE OTHER LOAN
PARTIES HEREBY CONFIRMS ITS GUARANTEES, PLEDGES, MORTGAGES, HYPOTHECS, GRANTS OF
SECURITY INTEREST AND OTHER AGREEMENTS, AS APPLICABLE, UNDER EACH OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND AGREES THAT,
NOTWITHSTANDING THE EFFECTIVENESS OF THIS AMENDMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, SUCH GUARANTEES, PLEDGES, MORTGAGES,
HYPOTHECS, GRANTS OF SECURITY INTEREST AND OTHER AGREEMENTS SHALL CONTINUE TO BE
IN FULL FORCE AND EFFECT AND SHALL ACCRUE TO THE BENEFIT OF THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES AS DESCRIBED IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS APPLICABLE.


 


SECTION 32.  RELEASE.  EACH OF HOLDINGS, THE BORROWERS AND THE OTHER LOAN
PARTIES (A) ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY CLAIM, CAUSE OF
ACTION OR SIMILAR RIGHT OF ANY KIND OR NATURE (COLLECTIVELY, “CLAIMS”) AGAINST
ANY LENDER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THEIR
RESPECTIVE AFFILIATES (COLLECTIVELY, THE “RELEASED PARTIES”) ARISING OUT OF,
RELATING TO OR OTHERWISE CONNECTED WITH ANY OF THE LOAN DOCUMENTS, THE
TRANSACTIONS THEREUNDER OR THE ACTIONS OR INACTIONS OF ANY OF THE RELEASED
PARTIES THEREUNDER OR IN CONNECTION THEREWITH AND (B) HEREBY WAIVES, RELEASES
AND DISCHARGES EACH RELEASED PARTY FROM ANY AND ALL SUCH CLAIMS, WHETHER KNOWN
OR UNKNOWN.  THE FOREGOING ACKNOWLEDGMENT AND RELEASE IS GIVEN AS CONSIDERATION
FOR THE AGREEMENTS AND WAIVERS PROVIDED FOR IN THIS AMENDMENT.

 

15

--------------------------------------------------------------------------------


 


SECTION 33.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.


 


SECTION 34.  COUNTERPARTS; AMENDMENT.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT. 
THIS AMENDMENT MAY NOT BE AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT
PURSUANT TO A WRITING SIGNED BY HOLDINGS, EACH BORROWER, EACH OTHER LOAN PARTY,
THE ADMINISTRATIVE AGENT AND EACH LENDER WHOSE CONSENT IS REQUIRED IN CONNECTION
WITH SUCH AMENDMENT OR WAIVER PURSUANT TO SECTION 9.02(B) OF THE CREDIT
AGREEMENT.


 


SECTION 35.  EXPENSES.  THE PARENT BORROWER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT (AND EACH OF ITS AFFILIATES), AS WELL AS EACH LENDER, FOR
ITS REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR EACH OF THE
ADMINISTRATIVE AGENT AND EACH LENDER) IN CONNECTION WITH THE PREPARATION AND
EXECUTION OF THIS AMENDMENT AND EACH DOCUMENT CONTEMPLATED HEREUNDER.


 


SECTION 36.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

INDALEX HOLDING CORP.,

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

INDALEX LIMITED,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

INDALEX INC.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

CARADON LEBANON, INC.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

DOLTON ALUMINUM COMPANY, INC.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

INDALEX HOLDINGS (B.C.) LTD.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

NOVAR INC.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

 

 

 

 

6326765 CANADA INC.,

 

 

 

 

 

By

 

 

 

 

/s/ Patrick Lawlor

 

 

Name:

Patrick Lawlor

 

 

Title:

CFO

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent,
Issuing Bank and Swingline Lender

 

 

 

 

 

By

 

 

 

 

/s/ Charles O. Freedgood

 

 

Name:

Charles O. Freedgood

 

 

Title:

Managing Director

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, Individually and as
Canadian Lending Office for the
Administrative Agent, Issuing Bank and
Swingline Lender

 

 

 

 

 

By

 

 

 

/s/ Charles O. Freedgood

 

 

Name:

Charles O. Freedgood

 

 

Title:

Managing Director

 

[Amendment No. 2 Signature Page]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

   Bank of America NA

 

 

Name of Lender

 

 

 

 

 

By:

/s/ H. Michael Wills

 

 

 

Name: H. Michael Wills

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Michael Wills

 

 

 

Name: H. Michael Wills

 

 

 

Title: Senior Vice President

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Bank of America, National Association

 

 

(acting through its Canada Branch)

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Medina Sales De Andrade

 

 

 

Name: MEDINA SALES DE ANDRADE

 

 

 

Title: VICE PRESIDENT

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Bank of Montreal

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Barry W. Stratton

 

 

 

Name: Barry W. Stratton

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  General Electric Capital Corporation

 

 

Name of Lender

 

 

 

 

 

By:

/s/ William Hendricks

 

 

 

Name: William Hendricks

 

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  GE Canada Finance Holding Company

 

 

Name of Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nick Lalani

 

 

 

Name: NICK LALANI

 

 

 

Title: DULY AUTHORIZED

 

 

 

          SIGNATORY

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Wachovia Capital Finance Corporation

 

 

(Central)

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Vicky Geist

 

 

 

Name: Vicky Geist

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Wachovia Capital Finance Corporation

 

 

(Canada)

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Niall Hamilton

 

 

 

Name: Niall Hamilton

 

 

 

Title: Senior Vice President

 

 

 

Wachovia Capital Finance Corporation

 

 

 

(Canada)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Wells Fargo Foothill, LLC

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Rohan Damani

 

 

 

Name: Rohan Damani

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Wells Fargo Financial Corporation Canada

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Deborah James

 

 

 

Name: Deborah James

 

 

 

Title: SVP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2, WAIVER AND AGREEMENT TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF MAY 21, 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP., INDALEX LIMITED, THE OTHER SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

  Sun Indalex Finance, LLC

 

 

Name of Lender

 

 

 

 

 

By:

/s/ Michael McConvery

 

 

 

Name: Michael McConvery

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Amendment No. 2 Signature Pages]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Domestic Security Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Canadian Security Amendment

 

--------------------------------------------------------------------------------